Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Interpretation (112f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
For claims 35,  36, the following has been determined from the Specification: means for receiving (710 Figure 7, 1010 Figure 10), means for initiating (720 Figure 7), means for determining (725 Figure 7), means for transmitting (1020 Figure 10) for the UE (Figure 7) and base station (Figure 10) respectively. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9, 13, 18-26, 30, 31, 35-38,  are rejected under 35 U.S.C 103 as being unpatentable over R2-1906218 (Ericsson “On FR2 impact on CHO” 3GPP WG2 #106 th- 17th  May 2019) in view of Rastegardoost et al. (US 2020/0314913 hereafter Rastegardoost).
 
For claim 1, 13, 18, 30, 35-38, R2-1906218 discloses a UE (Figure 1) receiving, from a source base station (source node Figure 1), a conditional handover configuration (CHO configuration Figure 1) indicative of a target cell (potential target node Figure 1) for handover of the UE (Path Switch Figure 1) upon satisfaction of a condition (A3 event + RRCReconfiguration Figure 1), the conditional handover configuration (A3 triggering measurement reports page 6) also indicative of a beam quality threshold (select from a number of target beams page 6) for a random access procedure (random access Figure 1 e.g. CBRA proposal 1 page 6) on the target cell upon satisfaction of the condition (cell selection based on triggering condition page 6); initiating a handover procedure (e.g. CBRA proposal 1 page 6) to the target cell based at least in part on satisfaction of the condition (e.g. A3 event page 6) indicated by the conditional handover configuration (CHO configuration Figure 1); determining, from a plurality of beam measurements (beam measurements of target candidates page 5 e.g. beams of Target cell Figure page 3) of the target cell, a selected beam for the random access procedure on the target cell based at least in part on the beam quality threshold (page 3 selects a suitable SSB, SSB 0, 1, 2, 3 Figure page 4); and transmitting, based at least in part on the selected beam of the target cell (selected SSB Figure page 4), a random access request (PUSCH containing PRACH preamble format A3 Figure page 4) to the target cell to initiate the random access procedure on the target cell for the handover of the UE (random access and synchronization with potential target node Figure 1). 

 R2-1906218 does explicitly disclose a threshold.
However, Rastegardoost, in the same field of wireless communication using random access and beam selection, discloses a UE (Figure 17 wireless device) receiving from a source base station (BS1 Figure 17), initiating a handover procedure to the target cell (neighboring cell 1, 2, 3 Figure 17 handover Figure 21); determining, from a plurality of beam measurements of the target cell (e.g. BS beams 1-K Figure 18), a selected beam (B4 Figure 27B, RSRP above threshold Figure 30) for the random access procedure (2-step CBRA for B4 Figure 27B) on the target cell based at least in part on the beam quality threshold (Figure 27C [0443] select a SSB#4 and a RACH procedure). 
It would have been obvious to one of ordinary skill before the effective filing date to adopt Rastegardoost’s threshold for selecting a beam of a target cell when a random access procedure is initiated [0278].
Particularly for claim 18, 30, 35, 36, 37, 38, processor (314, 321 Figure 3), memory (315, 322 Figure 3), and instructions (316, 323 Figure 3) stored in the memory respectively for the UE and base station. 

For claims 2, 19,  R2-1906218 discloses identifying that the conditional handover configuration does not associate contention free random access resources with any beam of the target cell (Observation 4 CBRA for all possible beams); 
R2-1906218 does not explicitly disclose a threshold. However, Rastegardoost teaches comparing each of the plurality of beam measurements of the target cell with the beam quality threshold ([0280] RSRP threshold for a set of beams from a base station); and identifying one or more beams that satisfy the beam quality threshold (Figure 30 RSRP of at least one beam above the threshold).
For claims 3, 20, R2-1906218 does not explicitly disclose a threshold. However, Rastegardoost teaches selecting a highest quality beam with a highest quality beam measurement value of the identified one or more beams as the selected beam ([0373] selecting the best X beams based on RSRP values).
Motivation to combine for claim 2, 3  and 19, 20, are the same as for claim 1.

For claims 4, 21,  R2-1906218 discloses selecting a beam with an earliest configured contention based random access time-frequency resource as the selected beam (page 3 Observation 1 more than one cell may fulfill a trigger condition. UE access the selected target cell by performing random access).
 
For claims 5, 22,  R2-1906218 discloses transmitting the random access request as part of a contention based random access procedure (Proposal 5 access the selected target cell by performing random access).

For claims 6, 23, R2-1906218 discloses identifying that the conditional handover configuration further indicates a set of beams of the target cell configured (page 3 Figure SSB index 0, 1, 2, ...) with contention free random access resources (page 4 CFRA mapping between RACH resources and SSBs).
 
For claims 7, 24, R2-1906218 does not explicitly disclose a threshold. However, Rastegardoost discloses comparing each of the plurality of beam measurements of the target cell with the beam quality threshold (e.g. Figure 27C); identifying one or more beams that satisfy the beam quality threshold (B4 Figure 27C); identifying that none of the one or more beams that satisfy the beam quality threshold are among the set of beams of the target cell configured with contention free random access resources (Figure 27B B4 associated with CBRA); and selecting a highest quality beam of the identified one or more beams that satisfy the beam quality threshold as the selected beam (e.g. B4 Figure 27C), wherein the random access request is transmitted as part of a contention based random access procedure on the selected highest quality beam of the target cell (B4 2-step RACH is CBRA Figure 27B).
For claims 8, 25, R2-1906218 does not explicitly disclose a threshold. However, Rastegardoost discloses comparing each of the plurality of beam measurements of the target cell with the beam quality threshold (e.g. Figure 27C); identifying one or more beams that satisfy the beam quality threshold (B4 Figure 27C); and selecting a highest quality beam of the identified one or more beams that satisfy the beam quality threshold as the selected beam (e.g. B4 Figure 27C), regardless of whether the highest quality beam is among the set of beams of the target cell configured with contention free random access resources, wherein the random access request (e.g. RAR e.g. Msg 2 [0321]) is transmitted on the selected highest quality beam of the target cell as part of either a contention based random access procedure or a contention free random access procedure (fallback priority of various random access procedures Figure 24), based on whether the highest quality beam is among the set of beams configured with contention free random access resources (B4 Figure 27C initially configured as CFRA).
For claims 9, 26, R2-1906218 does explicitly disclose a threshold. However, Rastegardoost discloses comparing each of the plurality of beam measurements of the target cell with the beam quality threshold (e.g. Figure 26C); identifying one or more beams that satisfy the beam quality threshold (B2 Figure 26C); and selecting, as the selected beam, a highest quality beam of the identified one or more beams that satisfy the beam quality threshold (e.g. B2 Figure 26C) and that is also among the set of beams of the target cell configured with contention free random access resources (Figure 26B B2 dedicated RACH resource e.g. specific SSB) , wherein the random access request is transmitted as part of a contention free random access procedure ([0424] dedicated 2-step CFRA).
For claims 7-9, 24-26,  the reason to combine are the same as claim 1.

For claims 14, 31, R2-1906218 discloses configuring one or more contention free random access resources for each beam in a set of beams of the target cell (page 4 Figure), wherein the conditional handover configuration (CHO configuration Figure 1) is also indicative of the set of beams of the target cell configured (page 4 Figure SSB 0, 1, 2, 3) with the one or more contention free random access resources (page 4 CFRA UE provided with mapping between RACH and SSBs).

Claims 10-12, 15-17, 27-29, 32-34, are rejected under 35 U.S.C. 103 as being unpatentable over R2-1906218 in view of Rastegardoost and further in view of Deenoo et al. (US 2020/0154326 hereafter Deenoo).
 
For claims 10, 15, 27, 32, neither R2-1906218 nor Rastegardoost teach a beam quality threshold offset. However, Deenoo, in the same field of handover with beams, discloses a UE (WTRU Figure 4) receiving from a source base station (cell 1 Figure 4) a conditional handover configuration (e.g. 404 Figure 4 measurement report [0173]), initiating a handover to a target cell (cell 2 Figure 4 triggering 411); identifying that the conditional handover configuration (triggering condition [0122]) further indicates a beam quality threshold offset for the target cell ([0177] quality of the beam is an offset better than another).
For claims 11, 28, R2-1906218  does not explicitly teach a threshold and R2-1906218 and Rastegardoost does not explicitly teach an offset. 
Rastegardoost teaches comparing beam measurements of each of the set of beams of the target cell configured with contention free random access resources with the beam quality threshold (Figure 26C); identifying that none of the set of beams satisfy the beam quality threshold (Figure 28C), but that one or more beams of the set of beams are within the beam quality threshold offset from the beam quality threshold ([0177 Deenoo] CFRA prioritization based on a threshold and selecting a beam based on a offset or margin better than another); and selecting a highest quality beam of the identified one or more beams as the selected beam (B2 Figure 26C Rastegardoost), wherein the random access request is transmitted on the selected highest quality beam  as part of a contention free random access procedure ([0442] dedicated 2-step CFRA Figure 26B).

For claims 12, 29,  R2-1906218  does not explicitly teach a threshold and R2-1906218 and Rastegardoost does not explicitly teach an offset .
Deenoo discloses identifying that the conditional handover configuration (e.g. 404 Figure 4 measurement report [0173]) further indicates a beam quality threshold offset for the target cell ([0177] quality of the beam is an offset better), wherein determining the selected beam for the random access procedure comprises: comparing each of the plurality of beam measurements of the target cell with the beam quality threshold (Figure 27C [0443 Rastegardoost]); identifying that none of a plurality of beams satisfy the beam quality threshold (e.g. Figure 28C Rastegardoost), but that one or more beams of the plurality of beams are within the beam quality threshold offset from the beam quality threshold ([0177 Deenoo] CFRA prioritization based on a threshold and selecting a beam based on a offset or margin better than another) ; and selecting, as the selected beam, either a first beam of the plurality of beams having an earliest configured contention free random access time-frequency resource or a second beam of the plurality of beams having an earliest configured contention based random access time-frequency resource (R2-1906218 page 3 Observation 1 more than one cell may fulfill a trigger condition. UE access the selected target cell by performing random access), the selecting being based at least in part on whether any of the plurality of beams have contention free random access resources configured (R2-1906218 configure all possible beams or CBRA), wherein the random access request is transmitted as part of either a contention based random access procedure or a contention free random access procedure (R2-1906218 Observation all CFRA), based on whether the selected beam is configured with contention free random access resources or contention based random access resources (R2-1906218 page 5 Observation 6 avoid only a subset of beams with CFRA).

For claims 16, 33 R2-1906218 and Rastegardoost does not explicitly teach an offset. However, Deenoo, discloses wherein the beam quality threshold offset ([0177] beam quality offset) is determined based at least in part on the configured one or more contention free random access resources ([0177] prioritization of CFRA resources or CBRA over CFRA resource).

For claims 17, 34, R2-1906218 and Rastegardoost does not explicitly teach an offset. However, Deenoo, discloses determining the condition, the beam quality threshold ([0177] beams above a threshold), a beam quality threshold offset ([0177] offset of CBRA over CFRA), or some combination thereof, based at least in part on the received cell measurement report ([0125] measurement from WTRU compare with threshold), wherein the received cell measurement report is also indicative of one or more beam measurements corresponding to the target cell (406 Figure 4 conditional reconfiguration for cell 2).

For claims 10-12, 15-17,  27-29, and 32-24  it would have been obvious to one of ordinary skill in the art before the effective filing date to adopt an offset to define trigger conditions for handover to target cell as taught by Deenoo [abstract].
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Ma whose telephone number is (408)918-7571. The examiner can normally be reached Monday-Thursday 8AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/BASIL MA/Examiner, Art Unit 2415